Letton, J.
The appellant is the owner of two tracts of land, one consisting of 40 acres and the other of 10 acres in Drainage District No. 2, in Nemaha county. He appeals from a judgment confirming an assessment on the same. Appellant makes the same general objections to the validity of the statute and the jurisdiction of the court as are made in the case of Nemaha Valley Drainage District v. Marconnit, p. 514, post, and it is unnecessary to again treat of them. In addition, he complains that the evidence does not justify the assessment of his land as made.
The testimony shows that both of tliese tracts were in part subject to overflow, but that each tract was not liable to be entirely flooded. Among other things, it is insisted that, because each entire tract is not subject to be covered with water, the assessment is not confined to the land benefited, is unjust, and cannot be sustained. It is clearly impossible to make an assessment according to the varying contour lines of the high water mark. The only practicable method is to assess the land benefited as *514nearly as may be according to the actual boundaries of the land of each proprietor or with reference to government subdivisions. Moore, Ex’r, v. People, 106 Ill. 376. Even though a portion of each small tract may not be overflowed, it is fair to conclude that the flooding of a part diminished the value of the whole, and that benefiting an irregular portion in a 40-acre tract added to the value of the whole subdivision.
We are of opinion that the evidence sustains the judgment of the district court, which is
Affirmed.
Fawcett, J., not sitting.